                Case 1:19-cv-08345-MKV-DCF Document 13-1 Filed 12/11/19 Page 1 of 1


        The Nason Group, LLC                                                                                      INVOICE: 4072846
        75 S Main Street 7-302                                                                                      Issued: Dec 11, 2019
        Concord, NH 03301                                                                                   Sent to: Samanthan Kumaran




        Samantha Kumaran                                                                                      PAY TO:
        Samanthan Kumaran                                                                                     The Nason Group, LLC
                                                                                                              75 S Main Street 7-302
                                                                                                              Concord, NH 03301




Case:   19CV8345                      Plaintiff / Petitioner:   Samantha Siva Kumaran The A Star Group, Inc
 Job:   4072846                   Defendant / Respondent:       Northland Energy Trading LLC Hedge Solutions Inc Richard M. Larkin



Item                              Description                                                              Cost   Quantity           Total
Process Service                   Northland Energy Trading LLC - Manchester NH                           $75.00          1        $75.00
Rush Fee                          Rush Fee                                                               $50.00          1        $50.00
Printing Fees                     Printing Fees (38 Pages)                                                $0.15         38           $5.70
Professional Discount             Same Address Service - Manchester, NH                                 -$90.00          1        -$90.00



Payment                           Description                                                                                Amount Paid
Dec 11, 2019                      astargroup@yahoo.com Paid Online                                                               ($40.70)
                                  Payment ID: ch_1FoVHxFgeJBXJ7i9iVTfIpmJ



Thank you for your business. Please pay the Balance Due within 21 days. There will be                                   Total:     $40.70
a 1.5% interest charge per month on late invoices.                                                                Amount Paid:   ($40.70)
                                                                                                              Balance Due:        $0.00

FEIN XX-XXXXXXX




                                    The Nason Group, LLC • 75 S Main Street 7-302, Concord, NH 03301

                    Call: 6037481660 • Fax: 6035054729 • Email: info@nasongroup603.com • Visit: nasongroup603.com
